           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

CLEO WATKINS; PYLES FAMILY FARMS
LLC; VICTOR HUTCHERSON; ALVELLA
HUTCHERSON; HELEN KNIGHT;
MICHAEL WATKINS; BETTY WATKINS;
and GEORGE CARNEY                                        PLAINTIFFS

v.                      No. 3:17-cv-272-DPM

LAWRENCE COUNTY, ARKANSAS;
JOHN THOMISON, in his official capacity
as County Judge of Lawrence County,
Arkansas; and WILLIAM POWELL, DONALD
RICHEY, LLOYD CLARK, HEATH DAVIS,
ERNEST BR~NER, RONALD INGRAM,
TRACY MOORE, KENNY JONES, and
ALEX LATHAM, all in their official
capacities as members of the Lawrence
County Quorum Court                                   DEFENDANTS

                               ORDER
     This week I started work on the pretrial motions and have hit an
embedded recusal issue. The recent filings make clear that the farmers'
expert, Jim Grisham, is an important witness.    The County seeks to
exclude his proposed damages testimony, which also figures in other
pending motions.
     I know Jim. His wife, Frankie, and I served together on the board
of directors of the Jonesboro Church Health Center from 1999 to 2007.
She was secretary for many years; I was president in 2005-2006. In the
early 2000s, I was the chair of the JCHC's annual peach drive
fundraiser. Frankie and Jim were involved. I continued to help on
peach delivery day until four or five years ago. Jim has helped on
delivery day for as long as I can remember. Frankie has volunteered at
JCHC for decades and still does.        I see them at the grocery store
regularly. We chat, and Frankie periodically gives me a JCHC update.
I don't recall ever socializing with the Grishams.      Our connection
through JCHC, though, is longstanding.
     I conclude that I could be impartial on the Grisham-related issues
in this case. But, an informed observer-a person on the street corner
who is neither overly suspicious nor overly trusting-could reasonably
question my impartiality in these circumstances. 28 U.S.C. § 455(a).
     Therefore, unless all parties waive any Grisham-related conflict
by 1 November 2019, I will recuse and the Clerk will reassign this case
at random.    Do not file any waiver on the docket or otherwise
communicate your decision to me. Instead, write directly to the Clerk
of Court.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge




                                  -2-
